By the Court,
Barbour, J.
In these two cases, heard together on appeal, the referee has found as .matters of fact, “ that the defendant has not maintained or proved that the plaintiff ever made to the defendant any of the representations stated and alleged in his answer, or was guilty of the fraud therein charged ; that said lease, in the pleadings mentioned, was not procured from the defendant by any untrue representation or fraudulent concealment, as. alleged in said answer, or any other fraudulent means, but was and is a valid instrument and upon a very careful examination of all the testimony, I am satisfied that the evidence was fully sufficient to-justify the findings of the referee in this regard.
Conceding that there is an implied covenant in the lease that the premises when let, were fit and suitable for occupation as *165boarding houses, such covenant cannot be so extended by implication as to cover first class, or any particular description of boarding houses not expressly designated in the lease.
The judgment should be affirmed, with costs.